                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.               §
                                         §
v.                                       §    CIVIL NO. 4:20-CV-957-SDJ
                                         §
GOOGLE LLC                               §

                                      ORDER
         .
        Before the Court is Defendant Google LLC’s (“Google”) Unopposed Motion for

Leave to File under Seal an unredacted version of its Answer to the Amended

Complaint. (Dkt. #97). Having considered the unopposed motion, the Court concludes

that it should be GRANTED.

        It is therefore ORDERED that the unredacted version of Google’s Answer to

the Amended Complaint, (Dkt. #98), is deemed proper as filed and is to remain under

seal.
            So ORDERED and SIGNED this 7th day of April, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
